Citation Nr: 0216688	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for malignant pleural 
mesothelioma, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from August 1951 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran participated in Operation TUMBLER-SNAPPER, 
from which he received an estimated radiation dose of .37 rem 
gamma (.4 rem rounded), a total radiation dose with an upper 
bound of .63 rem gamma (.7 rem rounded), and a 50-year 
committed radiation dose equivalent to the lung of less than 
.1 rem.

2.  The veteran's malignant pleural mesothelioma was not 
caused by exposure to ionizing radiation in service.

3.  There has been no demonstration of malignant pleural 
mesothelioma in service or within one year thereof, nor has 
there been demonstration of a causal relationship between any 
current malignant pleural mesothelioma and any incident of 
service.


CONCLUSION OF LAW

Malignant pleural mesothelioma, to include as due to exposure 
to ionizing radiation, was not incurred in or aggravated by 
service and may not be presumed, on any basis, to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1112(c), (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in determining that service 
connection was not warranted for malignant pleural 
mesothelioma, considered the instant claim on the merits.  
After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

The record reflects that the veteran was provided later in 
June 1999 with notice of the June 1999 rating decision which 
denied service connection for malignant pleural mesothelioma 
on both a direct basis, and on the basis of exposure to 
ionizing radiation.  In response to his notice of 
disagreement with the June 1999 rating decision, the veteran 
was provided with a statement of the case in February 2002 
which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The Board notes that the 
statement of the case provided the veteran with the 
provisions of the VCAA, as well as with the text of the 
implementing regulations.  The veteran perfected his appeal 
by submitting a VA Form 9 in March 2002.  The Board notes 
that the veteran was informed in September 1997 of the 
evidence needed to substantiate his claim, as well as the 
information and evidence that he was responsible for 
providing.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board points out that the veteran's 
representative, in March 2002, stated that there was no need 
for any further action by the RO, requested that the 
veteran's claim be forwarded to the Board, and indicated that 
he did not intend to introduce any additional evidence.

The Board notes that effective March 26, 2002, 38 C.F.R. 
§ 3.309(d) (pertaining to diseases specific to radiation-
exposed veterans) was amended to add cancers of the bone, 
brain, colon, lung, and ovary to the list of diseases which 
may be presumptively service connected, and to modify the 
definition of the term "radiation-risk activity" to include 
presence on the grounds of a gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee.  See 67 Fed. Reg. 
3612-3616 (Jan. 25, 2002).  On February 14, 2002, 38 C.F.R. 
§ 3.311 (pertaining to claims based on exposure to ionizing 
radiation) was also amended with respect to claims for 
service connection for polycythemia vera.  See 67 Fed. Reg. 
6870-6871 (Feb. 14, 2002).

Although the RO has not considered the veteran's claim in 
light of the amendments to 38 C.F.R. §§ 3.309 and 3.311, none 
of the changes are relevant to, or could possibly affect, the 
disposition of the instant claim.  The Board notes in this 
regard that the veteran's diagnosed malignant pleural 
mesothelioma is a cancer affecting his pleura, and not his 
lung.  Moreover, the evidence already on file confirms that 
the veteran participated in a "radiation risk activity".  
Accordingly, the Board concludes that the veteran will not be 
prejudiced as a result of the Board proceeding to decide his 
claim without first notifying him of the above amendments to 
the law and regulations governing claims based on exposure to 
radiation.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware, through 
the September 1997 correspondence from VA, of which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case informed the veteran of the information and evidence 
needed to substantiate his claim.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes in this regard that the veteran authorized VA 
to obtain records from a Johnson County Hospital.  The record 
reflects that the RO attempted to obtain records from the 
referenced facility, but that the RO's request was not 
deliverable at the address supplied by the veteran.  The 
Board points out, however, that records from a Johnson 
Memorial Hospital are on file, and that the zip code for that 
facility is the same as that listed by the veteran for 
Johnson County Hospital.  In light of the above, the Board 
concludes that all outstanding and pertinent records 
identified by the veteran are on file.

The Board notes that while medical opinions addressing 
whether the veteran's malignant pleural mesothelioma, first 
diagnosed decades after service, is attributable to exposure 
to ionizing radiation in service are on file, there is no 
medical opinion of record addressing whether the veteran's 
malignant pleural mesothelioma originated in service on a 
basis other than through exposure to ionizing radiation.  The 
Board points out, however, that the veteran does not contend 
that his malignant pleural mesothelioma, or any manifestation 
thereof, was present in service or at any point prior to 
1997.  Moreover, as will be discussed in further detail 
below, his service medical records are negative for any 
complaints, finding or diagnosis of mesothelioma, and there 
is no post-service medical evidence of mesothelioma or any 
manifestations thereof until decades after service.  In the 
absence of medical evidence suggestive of malignant pleural 
mesothelioma in service or for decades thereafter, referral 
of this case for a VA examination or opinion would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which links the veteran's malignant pleural 
mesothelioma to his period of service other than on the basis 
of exposure to ionizing radiation would necessarily be based 
solely on any uncorroborated assertions by the veteran 
regarding his own medical history.  The United States Court 
of Appeals for Veterans Claims (Court) has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Accordingly, the Board finds that further 
VA examination of the veteran is not warranted.

The record also reflects that the Defense Threat Reduction 
Agency, in December 1998, confirmed the veteran's 
participation in Operation TUMBLER-SNAPPER and provided 
estimated radiation dose information for the veteran.  The 
record further reflects that the RO and VA's Under Secretary 
for Benefits designate thereafter undertook the additional 
development required under the provisions of 38 C.F.R. 
§ 3.311(b) and (c) (2002).

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard, supra. 

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of malignant pleural mesothelioma or any 
manifestations thereof.

On file are private medical records for May 1997 to October 
1997 which document treatment of the veteran for respiratory 
problems which he indicated had begun in May 1997.  The 
records also show that the veteran evidenced abnormalities on 
chest X-ray examination that were consistent with 
mesothelioma.  Biopsies of the pleural abnormalities revealed 
the presence of malignant cells, later determined to 
represent malignant mesothelioma.  The records show that the 
veteran reported working for the previous four years as the 
owner of a bar, and before that as the manager for a hotel.  
He also had worked as a painter for ten years and indicated 
that while he used to paint pipes, he never removed or 
applied asbestos.  He reported a 25-year history of smoking 
cigarettes, but indicated that he had not smoked for more 
than 17 years.

On file are VA treatment records for August 1997 to February 
2001 which disclose treatment for mesothelioma.  Chest X-ray 
studies were consistent with the presence of mesothelioma, 
and computed tomography studies showed that the mesothelioma 
had invaded the veteran's diaphragm and liver.  The veteran 
reported a history of painting asbestos pipes.

On file is a questionnaire received in August 1997 and 
completed by the veteran.  The veteran reported on the 
questionnaire that he participated in Operation TUMBLER-
SNAPPER, but that he was not issued a dosimeter in connection 
therewith.

In a September 1997 statement, the veteran alleged that a VA 
physician had informed him that exposure to ionizing 
radiation could have affected his malignant mesothelioma, 
although the physician purportedly stated that she was not 
sure that this was the case.

On file is the report of a December 1997 VA examination, at 
which time the veteran was noted to be an ex-smoker with 
right pleural malignant mesothelioma diagnosed by needle 
biopsy.  Following physical examination of the veteran, the 
examiner diagnosed malignant mesothelioma of the right pleura 
with invasion of the surrounding structures.

Of record is a December 1998 statement from the Defense 
Threat Reduction Agency (DTRA) which confirms that the 
veteran was present at Operation TUMBLER-SNAPPER, which DTRA 
described as an atmospheric nuclear test series conducted in 
Nevada in 1952.  The DTRA indicates that a search of 
dosimetry data revealed no record of radiation exposure for 
the veteran, but that a scientific dose reconstruction 
indicates that the veteran would have received a probable 
dose of .37 rem gamma (.4 rem rounded), and that his total 
dose received had an upper bound of .63 rem gamma (.7 rem 
rounded).  The DTRA indicates that, due to the distance of 
the veteran's unit from ground zero, the veteran had 
virtually no potential for exposure to neutron radiation.  
The DTRA lastly notes that a reconstruction report addressing 
the internal radiation exposure of the veteran's unit 
indicates that the veteran's 50 year committed dose 
equivalent to the lung was less than .1 rem.

Enclosed with the December 1998 DTRA statement was an 
executive summary prepared by the National Research Council, 
which indicates that the methods used to estimate radiation 
doses to service personnel at nuclear weapons tests had been 
reviewed.  The executive summary concludes that the 
procedures used by the Defense Nuclear Agency to estimate 
external radiation doses are reasonably sound.  With respect 
to internal dose estimations, the executive summary indicates 
that the methods used to assign internal doses associated 
with inhalation or ingestion of radioactive material are in 
general based on unsupported assumptions, but that the 
methods used tend to overestimate, rather than underestimate, 
possible internal doses.

Also enclosed with the December 1998 DTRA statement was a 
history of the veteran's unit's activities during Operation 
TUMBLER-SNAPPER.  The history described the blast yields for 
the shots in the TUMBLER-SNAPPER series as ranging from 1 
kiloton to 31 kilotons, and indicates that the veteran's unit 
was at varying distances from the blasts.  A history for Shot 
DOG in particular notes that the soldiers were issued film 
badges, and that radiation instruments were calibrated and 
had indicated that all readings were below the 10 
milliroentgen/hour radiation guideline.

In an April 1999 statement, a physician associated with the 
office of VA's Chief Public Health and Environmental Hazards 
Officer reviewed the radiation dose estimates provided by the 
DTRA.  The physician noted that screening doses for malignant 
mesotheliomas of the pleura were not available, but pointed 
out that asbestos exposure constituted the major risk factor 
for mesotheliomas.  He also noted that mesotheliomas had been 
reported following therapeutic radiation and that other 
chemicals and viruses had also been associated with the 
development of mesotheliomas.  The physician concluded that 
since the veteran had been exposed to a relatively low dose 
of radiation in service, it was unlikely that his malignant 
pleural mesothelioma could be attributed to exposure to 
ionizing radiation in service.

Later in April 1999, VA's Director of the Compensation and 
Pension Service concluded, based on the April 1999 opinion 
and review of the entire claims file, that service connection 
for mesothelioma due to exposure to ionizing radiation in 
service was not warranted.

On file are several articles from medical journals received 
in June 2000.  One article notes that a number of case 
reports have documented the occurrence of malignant 
mesothelioma in patients who had received therapeutic 
radiation to the thorax.  The article concluded, however, 
that a retrospective review of the case reports failed to 
suggest an association between thoracic radiation exposure 
and malignant pleural mesothelioma.

A second article indicates that a study of cancer rates in 
Utah following atmospheric nuclear testing at the Nevada Test 
Site and venting of underground nuclear detonations from 1951 
to 1979 disclosed the presence of increased cancer rates.  
The article described the size of the fallout areas for 
different nuclear blasts, and provided broad estimates of the 
radiation doses received by residents over time, but did not 
address the occurrence of malignant mesothelioma in the 
studied population.

A third article indicates that there is evidence to suggest 
that non-asbestos agents can induce malignant mesotheliomas 
in human beings, and indicates that other possible sources of 
mesothelioma include radiation, as suggested by animal 
studies and case reports in human beings where radiation 
exposure was at least 9.5 rads.

A fourth article discusses the case of a woman who developed 
peritoneal mesothelioma after receiving internal radiation 
doses of thousands of rads.  A fifth article addressing a 
male patient's malignant peritoneal mesothelioma suggests 
that radiation therapy to the patient's lower abdomen may 
have caused his mesothelioma, although the radiation dose in 
question was also in the thousands of rads.

A sixth article discusses the case of a radiation 
technologist who developed a malignant peritoneal 
mesothelioma, and who had an estimated cumulative dose of 
occupational irradiation of 40 to 50 rads.  The article notes 
that radiation can produce pleural mesotheliomas, although 
the article also recognizes that pleural mesotheliomas have 
been reported as an occupational disease related to asbestos 
exposure.  The article notes that other studies have 
suggested that the time between the date of radiation 
exposure and the date of development of mesothelioma can 
range from seven to thirty six years.  The article concluded 
that, in light of the low dose of occupational radiation 
received by the patient, the etiology of his mesothelioma was 
unclear.

A seventh article describes a case study of a person who died 
from peritoneal mesothelioma thirty-six years after 
experiencing contamination of his peritoneal cavity with 
thoroplast.  An eighth article notes that malignant 
mesotheliomas have causally been associated with asbestos, 
which is the dominant etiological factor in industrialized 
nations.  The article discusses four cases of malignant 
mesothelioma involving patients with a history of radiation 
exposure; the article indicates that the radiation doses 
received by the patients were either unknown, or in the 
thousands of rads.

A ninth article indicates that asbestos is the leading cause 
of malignant mesothelioma, but that radiation therapy is the 
primary non-asbestos-related cause.  The article discussed a 
case involving the development of a malignant pleural 
mesothelioma in a survivor of the Nagasaki atomic bombing, 
but noted that the individual in question also had a history 
of asbestos exposure.

On file is a transcript, received in June 2000, of the 
deposition of H.D., M.D. (an expert for the defense), taken 
in connection with the veteran's civil suit against several 
companies on the theory that his malignant pleural 
mesothelioma was caused by asbestos exposure.  Dr. H.D. 
essentially concluded that the veteran's malignant pleural 
mesothelioma was not caused by exposure to asbestos, but 
rather by the veteran's exposure to ionizing radiation during 
his participation in Operation TUMBLER-SNAPPER.  He noted 
that up to 80 percent of all malignant pleural mesotheliomas 
are related to asbestos exposure, and that the veteran 
reported a history of exposure to asbestos from 1956 to 1966, 
but he concluded that the veteran had, at most, only moderate 
exposure to asbestos.  He also found it suspicious that the 
veteran had filed a claim with VA alleging that his malignant 
mesothelioma was due to radiation exposure in service.  Dr. 
H.D. indicated that he had reviewed certain materials from 
the Defense Nuclear Agency showing that the veteran was 
stationed within three miles of ground zero of the explosion 
of a 19 kiloton atomic explosion, and concluded that the 
veteran had been exposed throughout the remainder of that day 
to alpha, beta and gamma radiation.  He noted that by 
inhaling the referenced radioactive particles, the veteran 
internalized those particles and experienced a cumulative 
radiation dose over a period of years.  

Dr. H.D. admitted under questioning that he was not a nuclear 
physicist and that he did not possess the expertise to 
provide dosimetry estimates, but he stressed that he had 
special training in radiation pathology and the effect of 
radiation on human beings, and asserted that it was not 
necessary in the veteran's case to estimate the radiation 
dose received, since the veteran had been, in Dr. H.D.'s 
opinion, exposed to an overwhelming, or "unspeakable" 
release of radiation, and because there is no threshold level 
of exposure for developing cancer.  Dr. H.D. did indicate 
that while the radiation dose received by the veteran was not 
relevant, the dose rate was in fact crucial to determining 
radiation pathology.  He noted that there was no radiation 
badge information from which to calculate the actual 
radiation dose received by the veteran, but he noted that the 
veteran was exposed to an atomic explosion about the size as 
that detonated at Hiroshima, which had devastated an area in 
a 2-mile radius from ground zero.  

Dr. H.D. addressed the several articles received by VA in 
June 2000 (described in detail above), and essentially 
interpreted those articles as supporting a strong link 
between exposure to radiation from atomic weapons and the 
development of mesothelioma.  Dr. D. did note that where the 
articles suggested a link between therapeutic radiation and 
the development of mesotheliomas, the radiation exposure in 
question typically consisted of 5,000 to 7,000 rads.  Dr. 
H.D. admitted under questioning that he had received payments 
from asbestos companies for many years for his expertise.

On file is the transcript, received in June 2000, of court 
testimony by Dr. H.D. in the case of a person who also 
apparently was exposed to radiation in service.  The 
plaintiff in question participated in a different series of 
atmospheric nuclear tests than the veteran, and received 1.2 
rems of radiation therefrom.  Dr. H.D. presented many of the 
same theories concerning the effects of radiation as he 
expressed in his deposition testimony in the veteran's case.

The record reflects that the RO, in August 2001, contacted an 
attorney with knowledge of the veteran's civil litigation 
concerning his post-service asbestos exposure.  The attorney 
indicated that the veteran's lawsuit had been settled in the 
veteran's favor.

On file is a December 2001 statement by a physician 
associated with the office of VA's Chief Public Health and 
Environmental Hazards Officer.  The physician again reviewed 
the estimated radiation dose for the veteran provided by the 
DTRA, and noted that the dose estimates represented 
relatively low radiation exposure.  The physician indicated 
that by comparison, the current whole-body occupational dose 
limit mandated by the United States Nuclear Regulatory 
Commission was 5 rem per year.  The physician stated that 
asbestos is still recognized as the principal risk factor for 
the development of mesotheliomas, although he acknowledged 
that some mesotheliomas have been reported following 
therapeutic radiation or thorotrast treatments.  He stressed, 
however, that the doses from radiation therapy or thorotrast 
in question would be expected to be much higher that the 
veteran himself received.  He also noted that epidemiological 
studies of United States nuclear weapons test participants 
did not document an increase in the incidence of 
mesotheliomas.  The physician concluded that it was therefore 
unlikely that the veteran's malignant mesothelioma was 
attributed to exposure to ionizing radiation in service.

In a January 2002 statement, the Director of VA's 
Compensation and Pension Service concluded, in light of the 
December 2001 opinion and after reviewing the evidence on 
file, that there was no reasonable possibility that the 
veteran's disability was the result of exposure to radiation 
in service.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
incurrence of malignant tumors during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000) (table).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, direct service connection may 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is one of the "radiogenic diseases" listed in 38 
C.F.R. § 3.311(b).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), 
(2).  Under 38 C.F.R. § 3.309(d) (diseases specific to 
radiation exposed-veterans) the following diseases are 
subject to presumptive service connection:  Leukemia (other 
than chronic lymphocytic leukemia); cancer of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland, urinary 
tract, bone, brain, colon, lung, or ovary; multiple myeloma; 
lymphomas (except Hodgkin's disease); primary liver cancer 
(except if cirrhosis or hepatitis B is indicated); and 
bronchiolo-alveolar carcinoma.  38 C.F.R. § 3.309(d) (2002).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity".  See 38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means, inter alia, onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii)(A).

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  The applicable 
regulation provides that where it is established that a 
radiogenic disease first became manifest after service and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a).  Under 38 C.F.R. § 3.311, the following diseases 
are considered "radiogenic" in nature for the purpose of 
determining whether certain additional evidentiary 
development and procedural actions need be undertaken by VA:  
all forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; cancer of the thyroid, breast, lung, bone, liver, 
skin, esophagus, stomach, colon, pancreas, kidney, urinary 
bladder, salivary gland, or prostate; multiple myeloma; 
posterior subcapsular cataracts; non-malignant thyroid 
nodular disease; ovarian cancer; parathyroid adenoma; tumors 
of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; and any other 
cancer.  38 C.F.R. § 3.311(b)(2) (2002).

After it is determined by the dose assessment that the 
veteran was exposed to radiation, the RO is then required to 
refer the case to the Under Secretary for Benefits for 
further consideration.  38 C.F.R. § 3.311(b).  When the claim 
is referred, the Under Secretary for Benefits shall consider 
the claim with reference to the factors specified in 38 
C.F.R. § 3.311(e) and may request an advisory opinion from 
the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  
The Board points out that although 38 C.F.R. § 3.311 provides 
for additional development procedures for claims falling 
within its ambit, causation is not presumed, but rather must 
still be shown.

Information obtained from the DTRA confirms that the veteran 
was a participant in Operation TUMBLER-SNAPPER, a series of 
atmospheric nuclear tests.  Consequently, the veteran's 
exposure to ionizing radiation during service is conceded.  
However, although the veteran is therefore a "radiation-
exposed veteran" as defined in 38 U.S.C.A. § 1112(c)(3) and 
38 C.F.R. § 3.309(d)(3), malignant pleural mesothelioma is 
not listed among the "radiogenic diseases" under either 38 
U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 3.309(d)(2) as subject 
to service connection on a presumptive basis.  The Board 
notes in this regard that while lung cancers were added to 
the list of diseases subject to presumptive service 
connection on radiation basis, the veteran's mesothelioma is 
a cancer of his pleura, and not his lungs.  Accordingly, 
service connection for malignant pleural mesothelioma may not 
be presumed under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 
3.309(d)(2).

The veteran is not precluded, however, from proving that his 
malignant pleural mesothelioma resulted from exposure to 
radiation in service under the provisions of 38 U.S.C.A. § 
1110 (West Supp. 2002) and 38 C.F.R. § 3.303(d) (2002).  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board initially notes that the veteran's malignant 
pleural mesothelioma qualifies as a "radiogenic disease" 
under 38 C.F.R. § 3.311(b)(2)(xxiv).  The record reflects 
that, pursuant to 38 C.F.R. § 3.311(a), a radiation dose 
estimate for the veteran was received from the DTRA in 
December 1998, and that, pursuant to 38 C.F.R. § 3.311(b) and 
(c), medical opinions from VA's Under Secretary for Health 
designate were obtained; the requisite opinions from the 
Under Secretary for Benefits designate were also obtained.  
The record reflects that all development actions required by 
38 C.F.R. § 3.311 with respect to claims for service 
connection based on a "radiogenic disease" have been 
accomplished.

Service medical records are negative for any evidence of 
malignant pleural mesothelioma and there is no post-service 
medical evidence of malignant pleural mesothelioma until 
1997, more than four decades after service, at which time the 
veteran was diagnosed with the disorder.  None of the 
clinical treatment records on file suggest any relationship 
between the veteran's malignant pleural mesothelioma and his 
period of service.  The Board notes that the veteran at one 
point indicated that he was informed by a treating physician 
that radiation exposure in service might have affected the 
development of his malignant pleural mesothelioma.  The Board 
notes that the veteran himself indicated that the treating 
physician nevertheless was unsure as to whether this had 
occurred in the veteran's case.  In any event, as a 
layperson, his account of what his physician purportedly told 
him about his malignant pleural mesothelioma, filtered as it 
is through the sensibilities of a layperson, does not 
constitute competent medical evidence.  See Robinette v. 
Brown , 8 Vet. App. 69 (1995).

The veteran has essentially alleged that his malignant 
pleural mesothelioma was caused from his exposure to 
radiation during Operation TUMBLER-SNAPPER.  The Board notes 
that the evidence in favor of his claim consists of his own 
statements, the medical articles he has submitted, and the 
deposition and court testimony of Dr. H.D.

As noted previously, the veteran's malignant pleural 
mesothelioma is a "radiogenic disease" for VA purposes.  
Pursuant to 38 C.F.R. § 3.311(a), a radiation dose estimate 
was received from the DTRA in December 1998, which showed 
that the veteran would have received a probable radiation 
dose of .37 rem gamma (.4 rem rounded); that his total dose 
received had an upper bound of .63 rem gamma (.7 rem 
rounded); that the veteran had virtually no potential for 
exposure to neutron radiation; and that the veteran's 50 year 
committed dose equivalent to the lung was less than .1 rem.  
No other meaningful dose estimate is on file.  The Board 
notes in this regard that while Dr. H.D. described the 
veteran's level of radiation exposure as overwhelming, or 
"unspeakable", and even assuming that he is a "credible 
source" who can provide a dose estimate, see 38 C.F.R. 
§ 3.311(a)(3)(ii) (2002), he in fact has not provided a 
recognizable dose estimate that requires reconciliation with 
the estimate provided by the DTRA, since his use of non-
specific terms such as "unspeakable" to describe the 
radiation dose received by the veteran provides no meaningful 
information.  The Board accordingly finds that the dose 
estimate provided by the DTRA in December 1998 is the only 
credible estimate of the radiation dose received by the 
veteran in service as a result of his participation in 
Operation TUMBLER-SNAPPER.

Although Dr. H.D. concluded that the veteran's malignant 
pleural mesothelioma was caused by radiation exposure in 
service, the Board finds it noteworthy that Dr. H.D.'s 
opinion was provided not in the context of the instant claim, 
but rather in connection with his role as a defense expert in 
asbestos litigation initiated by the veteran.  The Board 
notes that Dr. H.D.'s opinion was not based on a quantifiable 
radiation dose estimate, and that he in fact testified that 
in his opinion, such an estimate was unnecessary in light of 
the veteran's "unspeakable" level of exposure in service.  
Moreover, while Dr. H.D. interpreted the medical articles 
received in June 2000 to support his opinion, the Board is 
unpersuaded by his reading of those articles.  None of the 
articles are concerned with the facts of the veteran's 
particular medical history, and in fact are concerned 
primarily with study populations and levels of radiation 
exposure that are not even remotely similar to the 
circumstances of the instant case.  Moreover, while the 
articles as a whole do suggest that exposure to ionizing 
radiation at levels far in excess of those involved in the 
instant case might produce mesotheliomas, the articles for 
the most part do not purport to suggest that exposure to 
ionizing radiation is the sole or even frequent cause of such 
malignancies.  See generally, Wallin v. West, 11 Vet. App. 
509 (1998).  The Board therefore finds that the medical 
articles themselves are either irrelevant, or are too generic 
to constitute competent medical evidence in support of his 
claim.  See Sacks v. West, 11 Vet. App. 314 (1998), Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The Board notes that while the veteran has also submitted Dr. 
H.D.'s court testimony in the case of another person, the 
facts in that case are not similar to those present in the 
instant appeal, and his testimony in that case is therefore 
irrelevant.

In contrast, the record contains April 1999 and December 2001 
opinions from a physician with the office of VA's Chief 
Public Health and Environmental Hazards Officer who 
concluded, in no uncertain terms, that it was unlikely that 
the veteran's malignant pleural mesothelioma was related to 
any such exposure.  Both opinions were predicated on a review 
of the radiation dose estimate provided by the DTRA, as well 
as a review of the ongoing scientific and medical literature 
concerning the effects of radiation on the development of 
malignancies.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, in the context of the evidence of record, the 
Board places greater weight on the April 1999 and December 
2001 opinions of the VA physicians who reviewed the radiation 
dose estimates provided by the DTRA as well as the veteran's 
medical history, than it does on the deposition or court 
testimony of Dr. H.D., the veteran's own statements, or the 
medical articles submitted by the veteran.  As noted 
previously, Dr. H.D.'s opinion was offered in his role as a 
defense expert in the veteran's civil litigation case, and 
not in the context of the instant claim, and it was not based 
on any quantifiable estimate of the radiation dose received 
by the veteran in service; rather, Dr. H.D. was concerned 
with attempting to disassociate the veteran's malignancy from 
his exposure to asbestos, and there is no indication that he 
was even aware of the dose estimate provided by the DTRA.  
Moreover, and as discussed previously, the medical articles, 
as well as the court testimony of Dr. H.D. in the case of 
another litigant, are too generic to draw any reasonable 
conclusions regarding the probability that the veteran's 
malignant pleural mesothelioma is related to exposure to 
ionizing radiation.  Lastly, the Board notes that there is no 
indication that the veteran is competent to provide a medical 
opinion concerning whether his malignant pleural mesothelioma 
is associated with his exposure to radiation in service.

In contrast, the VA medical opinions rendered in April 1999 
and December 2001 were offered by a physician who addressed 
the radiation dose estimates provided by the DTRA as well as 
the veteran's medical history, and the December 2001 opinion 
in particular was based on a review of the entire record, 
including Dr. H.D.'s deposition testimony and the medical 
articles submitted by the veteran.  The physician concluded 
that the levels of radiation to which the veteran was 
estimated to have been exposed were considered low, and that, 
in light of the ongoing scientific and medical literature 
concerning the development of malignancies at certain 
radiation doses, as well as the association of asbestos 
exposure with the particular type of malignancy that 
developed in the veteran, it was unlikely that the veteran's 
malignant pleural mesothelioma was caused by his radiation 
exposure in service.  The Board finds that the VA opinions 
are better supported in their reasoning and by the particular 
circumstances of the veteran's medical history than the 
opinions expressed in the testimony of Dr. H.D.

In short, the evidence, when viewed as a whole, 
overwhelmingly indicates that the veteran's malignant pleural 
mesothelioma did not originate in service, including as the 
result of exposure to ionizing radiation, but rather 
originated many years after service, and bears no etiological 
relationship to service.

In sum, the veteran is not entitled to presumptive service 
connection for malignant pleural mesothelioma under 
38 U.S.C.A. § 1112(c) or under 38 C.F.R. 
§ 3.309(d), and the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for malignant pleural mesothelioma, including on 
the basis of exposure to ionizing radiation in service.  
38 U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  His claim is accordingly denied.  


ORDER

Entitlement to service connection for malignant pleural 
mesothelioma, to include on the basis of exposure to ionizing 
radiation, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

